Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed on 2/8/2021 has been considered by the Examiner.  
	Status of the Claims:  Claims 1, 4-5, 8, 11-12, 15, and 18-19 are amended, Claims 2-3, 9-10, and 16-17 have been cancelled, and Claims 1, 4-8, 11-15, and 18-20 are currently pending.  Applicant’s amendments have placed the claims in condition for allowance, as indicated in the action below.    
	Please Note:  Claim 8 is labeled as “Original” but should instead be labeled as “Currently Amended.”  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  

The Claims are Allowable over the Prior Art
The closest prior art, Syed et al. (U.S. Patent Application Publication No. 20140249965), teaches an invention directed to managing pre-order schemes for media items.  Syed et al. teach a media distribution platform for storing the media items and account database to store customer information and manage early orders for customers.  Fano et al. (U.S. Patent Application Publication No. 20050189415) teach individualized customer models for operating retail entities.  Fano et al. teach that trained models used in establishing individualized customer models.  
However, the combination of Syed et al. and Fano et al. fails to explicitly disclose shifting a warranty date of the first product based on the GA order in accordance with the other limitations of independent Claims 1, 8, and 15.  That is, the recited limitation in combination with the claim limitations 

The Claims are Patent-Eligible
Examiner is withdrawing the 101 rejection in light of Applicant’s amendments filed 2/8/2021.  In particular, Examiner submits that the training of the cognitive engine cannot be practically performed in the mind and that the additional elements apply the certain methods of organizing human activity in some meaningful way beyond generally linking the certain methods of organizing human activity, i.e., commercial or sales interactions, to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the commercial or sales interactions.  

Applicant’s Amendments Overcome the Claim Objections
Applicant’s amendments have overcome the claim objections for claims 4, 8, and 11.  Examiner previously objected to claims 2-3, 9-10, and 16-17, but has withdrawn those objections.  

The Claims are in Condition for Allowance
Examiner submits that Claims 1, 8, and 15 have overcome all rejections on the record and are in condition for allowance.  Claims 4-7, 11-14, and 18-20 depend on Claims 1, 8, and 15, respectively, and are therefore also allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.E.B./Examiner, Art Unit 3627   


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627